—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of a fact-finding order of the Family Court, Kings County (Staton, J.), dated July 22, 1997, made after a hearing, as found that she had neglected the subject children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the Administration for Children’s Services (hereinafter ACS) established a prima facie case that she neglected her three children Shatica, Shameek, and Vernice W. (see, Family Ct Act § 1012 [f] [i] [B]; Matter of Nassau County Dept. of Social Servs. [Dantia M.] v Denise J., 87 NY2d 73). An ACS caseworker testified that Vernice had a positive toxicology at birth, that the caseworker had taken the appellant to a drug rehabilitation program several times before Vernice tested positive, and that the appellant’s older children were removed from her custody after she was found to have neglected them. Additionally, Shatica’s foster mother and a doctor testified that Shatica and Shameek reported that the appellant used drugs in their presence. Specifically, the doctor testified that Shatica reported that the appellant “does drugs and beats her.” The statements of the children corroborated each other and their statements regarding the appellant’s drug use were additionally corroborated by Vernice’s positive toxicology (see, Matter of Nicole V., 71 NY2d 112, 123-124). In addition, the appellant admitted using drugs and also admitted that Shameek had a positive toxicology at birth.
A fair interpretation of the evidence supported the Family Court’s finding that the children’s physical, mental, or emotional condition was in imminent danger of being impaired by the appellant’s conduct (see, Matter of Nassau County Dept. of Social Servs. [Dantia M.] v Denise J., supra). Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.